DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: Claims recites the limitations it receives data, in response it determines the assign. It recites second “in response to determining …..” but it doesn’t recite based on which data it determine, generate and sending. Its missing an essential step. Dependent claims did not cure the deficiency. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental (abstract ideas) of data manipulation (control structure diagrams) to identify related data (segment identifier or phase identifier for electrical power distribution system). Claims 1, 8 and 14 recites receiving data from sensor  , i.e. a process, which is a statutory category of invention. The claim recites the following: receiving, by a headend system, descriptors from a plurality of utility devices connected to a resource distribution system ………data, determining mode of operation and clustering, assigning group, and operating fast mode, grouping them, assigning information based on group which is data. Sending data to another device which included in the similar control structure diagram that may be performed in the human mind, or by a human using a pen and paper. Thus, the claim recites an abstract idea (mental processes), see MPEP 2106.04(a). This judicial exception is not integrated into a practical application because the additional elements, i.e. an input unit, database, search unit, etc. storing abstract control structure data and hazard information (merely applying the exception with a generic computer using a generic computing method — see MPEP 2106.04(a)(2) III C), receiving an input of a risk analysis target (insignificant extra-solution elements — mere data gathering, see MPEP 2106.05 I A and MPEP 2106.05(g)) and outputs the hazard scenario acquired by the search unit (insignificant extra- solution activity, see 2106.04(a)(2) III A regarding displaying information) does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, an input unit, database, search unit, etc. storing abstract control structure data and hazard information (merely applying the exception with a generic computer using a generic computing method — see MPEP 2106.04(a)(2) III C), receiving an input of a risk analysis target (insignificant extra-solution elements — mere data gathering, see MPEP 2106.05 I A and MPEP 2106.05(g)) and outputs the hazard scenario acquired by the search unit (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) are not considered significantly more. Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Thus, the claim is not patent eligible.
Dependent claims 2-6, 9-12 and 15-19 addition element does not overcome the rejections but limitations of claims 7, 13 and 20 which transmit instruction to the device to correct clocks according to the respective time offsets, overcome 101 rejections.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 14 of U.S. Patent No. 11,245,260. Instant application has three independent claims and they have similar limiatations.

Instant application 17/579496
USP 11,245,260
1. A method comprising: 



receiving, by a headend system, descriptors from a plurality of utility devices connected to a resource distribution system, the descriptors being generated at the respective utility devices by processing sensor data obtained at the respective utility devices; in response to determining that the plurality of utility devices operate in a regular mode, grouping, by the headend system, the plurality of utility devices to generate a current grouping by applying clustering algorithms to the descriptors of the plurality of utility devices; assigning, by the headend system, at least one of a segment identifier or a phase identifier to one or more of the plurality of utility devices based, at least in part, upon the current grouping; in response to determining that the plurality of utility devices operate in a fast mode, wherein in the fast mode, the segment identifier or the phase identifier is assigned to a utility device in a shorter time period than the regular mode, grouping the plurality of utility devices by correlating the descriptors ; generating assignment information by assigning at least one of a segment identifier or a phase identifier to an unknown utility device among the plurality of utility devices based on the grouping; and sending the assignment information to the unknown utility device.
1. A method for discovering a topological location and phase for one or more utility devices in an electrical power distribution system, comprising: 
receiving, by a headend system, descriptors from a plurality of utility devices connected to the electrical power distribution system, the descriptors being generated at the respective utility devices by processing sensor data obtained at the respective utility devices; responsive to determining that at least a threshold number of descriptors for a regular mode have been received, grouping, by the headend system, the plurality of utility devices to generate a current grouping by applying clustering algorithms to the descriptors of the plurality of utility devices; comparing, by the headend system, the current grouping with past groupings to determine a confidence level of the grouping; determining, by the headend system, whether the confidence level exceeds a threshold confidence value; and in response to determining that the confidence level exceeds the threshold confidence value, assigning, by the headend system, at least one of a segment identifier or a phase identifier to one or more of the plurality of utility devices.



	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Aiello et al. USPGPUB 2016/0352103 teaches detect an electrical phase used by electrical network devices (e.g., a transformer, electrical meter, etc.). Voltage measurement data is obtained, such as from electrical meters. The voltage measurement data may be associated with a timestamp, and may be made at intervals over a period of time. Voltage changes may be calculated using the voltage measurement data. In an example, the voltage change is a difference determined between sequential voltage measurements. In some instances, voltage changes data is removed if it exceeds a threshold. An initial classification of network devices (e.g., randomly or by assumed electrical phase) is determined. A clustering technique (e.g., k-means) is applied, wherein the classification is updated in a manner that segregates the network devices according to actual electrical phase.
Vaswani et al USP 9, 658, 081 teaches a system including a utility network including a product distribution pathway for delivering a product, a plurality of electronic utility devices associated with the utility network to monitor at least one parameter associated with the product distribution pathway, and a management processor in communication with the devices and operable to poll at least a subset of the electronic utility devices in response to an input to evaluate performance of one of the utility network and the system in response to information relating to the at least one parameter. The evaluation can include a rule-based analysis of one of the parameter and the information relating to the parameter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119